DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 10/16/2015 as Application No. 62/242,987.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Outward-extending flexible fingers 839, which is now claimed in independent claim 1, are not labeled in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Allowable Subject Matter
Claims 2-6, 8-12, 14-21, 23-35, 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen et al. (US 2012/0248764 A1) in view of Snyder, Sr. et al. (US 6,913,292 B2), and further in view of Andre (US 2006/0125235 A1).
           Regarding claim 1, Ericksen discloses (in Figs. 11-17) a connector [1110], comprising: a body [1118] having a cavity [1180]; a washer [1112] configured to be disposed in the cavity [1180] between a first ring [1110] and a second ring [1114] in an axial direction; wherein the first ring [1110] and the second ring [1114] are configured to receive a conduit [1107] (See Fig. 17 and paragraph 0170); wherein the washer [1112] is configured to permit the conduit [1107] (See Fig. 17 and paragraph 0170) to be pushed in a first direction through the first ring [1110] and the second ring [1114]; wherein the washer [1112] and the second ring [1114] are configured to rotate together relative to the body [1118] (See paragraph 0170: “In one embodiment, the gripping ring 1112 and the support ring 1114 are sized to enable rotation of either both or one of these items 1112, 1114 within and relative to the second member 1118. This rotation of the gripping ring 1112 and support ring 1114 enables the gripping ring 1112 to firmly adhere to the conduit 1107 (shown in FIG. 17), while mitigating scoring, abrasion, or damage to the conduit 1107 should the conduit 1107 be rotated following insertion into the coupling 1100”).
           Ericksen does not disclose wherein the washer is configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second direction opposite to the first direction; and wherein the washer includes flexible fingers configured to be disposed radially outward of the second ring between the second ring and an inner wall of the body in a radial direction. 
           Snyder, Sr. teaches (in Fig. 2 and Fig. 5) wherein the washer [44] is configured to permit the conduit [46] to be pushed in a first direction (See Fig. 5: The first direction is the direction that the conduit 46 is moving towards the coupling 40 to be inserted into the coupling 40) through the first ring [42] and the second ring [45] while resisting movement of the conduit [46] in a second direction (See Fig. 5: The second direction is the direction that the conduit 46 is moving away from the coupling 40) opposite to the first direction (See Column 6, lines 36-45: “Retainer 44 has a plurality of flexible, resilient teeth 60 which are arranged circumferentially around the ring 54 and extend substantially radially inwardly thereof. Teeth 60 are angularly oriented in a direction away from opening 30 (see FIG. 2) and are resiliently biased to engage outer surface 50 of pipe end 46. The angular orientation of teeth 60 allows the pipe end 46 to be received within opening 30 and pass through the retainer 44 and the sealing member 42 into socket 12 and seat against stop surface 16 but prevent withdrawal of the pipe end 46 outwardly from the coupling”); wherein the washer [44] includes flexible fingers [60] disposed between the second ring [42] and an inner wall [34] (See Fig. 2 and Column 5, lines 21-26) of the body [40] in a radial direction.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ericksen to have the washer configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second (as taught by Synder, Sr. in Column 4, lines 7-9) and to ensure a tight, reliable connection of the conduit to the connector body.
           Snyder, Sr. also does not disclose wherein the washer includes flexible fingers configured to be disposed radially outward of the second ring between the second ring and an inner wall of the body in a radial direction.
           Andre teaches (in Fig. 7 and paragraphs 0003, 0043, 0079) wherein the washer [168] includes flexible fingers [254] configured to be disposed radially outward of the second ring [164].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connector of Ericksen by further modifying the washer of Ericksen to include flexible fingers configured to be disposed radially outward of the second ring, as taught by Andre, such that the washer includes flexible fingers configured to be disposed radially outward of the second ring between the second ring and an inner wall of the body in a radial direction, in order to provide a connector having a flexible/resilient washer that can help prevent any scratches which may be formed in the surface of the tubular member by the washer during insertion into or removal from the connector (See paragraph 0013 of Andre, which discloses providing a fluid coupling (connector) that prevents any scratches which may be formed in the surface of the endform (which is a tubular member, as disclosed by Andre in paragraph 0027) by the retainer (washer) during endform (tubular member) insertion or removal).

           Regarding claim 36, Ericksen, Snyder, Sr., and Andre, as applied to claim 1, do not disclose wherein each of the flexible fingers is configured to create a low friction connection point between the washer and the inner wall of the body.
           However, given that Ericksen teaches (in Figs. 11-17) wherein the washer [1112] is configured to create a low friction connection point between the washer [1112] and the inner wall [1180] (See Fig. 11) of the body [1118] (See paragraph 0168: “As shown in FIG. 15, the gripping ring 1112 may be positioned within the second recessed region 1173 such that the outer body 1120 abuts the proximal face 1156 of the support ring 1114. Because the face width 1161 (shown in FIG. 12) of the proximal face 1156 is less than the body width 1155 (shown in FIG. 12) of the outer body 1120 of the gripping ring 1112, the gripping ring 1112 flexes downwardly toward the opposite end 1186 of the second member of 1118 with greater ease during insertion of a conduit 1107 into the coupling 1100. This flexing action decreases the force required to insert the conduit 1107 into the coupling 1100. This decreased force also mitigates the friction between the teeth 1122 of the gripping ring 1112 and the conduit 1107 and may reduce the abrasion or damage to the conduit 1107 during the insertion process”. See also Fig. 17: Since there is a low friction connection point between the washer 1112 and the conduit 1107 when the conduit 1107 is inserted through the washer 1112 and the inner wall 1180 of the body 1118, this also creates a low friction connection point between the washer 1112 and the inner wall 1180 of the body 1118); therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the connector of Ericksen such that the washer includes flexible fingers, wherein each of the flexible fingers is configured to create a low friction connection point between the washer and the inner wall of the body, in order to allow for easy insertion of the conduit into the connector body without much resistance and thereby reducing the abrasion or damage to the conduit during the insertion process.

Claims 7, 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen et al. (US 2012/0248764 A1) in view of Snyder, Sr. et al. (US 6,913,292 B2).
           Regarding claim 7, Ericksen discloses (in Figs. 11-17) a connector [1110], comprising: a body [1118] having a cavity [1180]; a washer [1112] configured to be disposed in the cavity [1180] between a first ring [1110] and a second ring [1114] in an axial direction; wherein the first ring [1110] and the second ring [1114] are configured to receive a conduit [1107] (See Fig. 17 and paragraph 0170); wherein the washer [1112] is configured to permit the conduit [1107] (See Fig. 17 and paragraph 0170) to be pushed in a first direction through the first ring [1110] and the second ring [1114]; wherein the washer [1112] and the second ring [1114] are configured to rotate together relative to the body [1118] (See paragraph 0170: “In one embodiment, the gripping ring 1112 and the support ring 1114 are sized to enable rotation of either both or one of these items 1112, 1114 within and relative to the second member 1118. This rotation of the gripping ring 1112 and support ring 1114 enables the gripping ring 1112 to firmly adhere to the conduit 1107 (shown in FIG. 17), while mitigating scoring, abrasion, or damage to the conduit 1107 should the conduit 1107 be rotated following insertion into the coupling 1100”); and wherein the washer [1112] is configured to create a low friction connection point between the washer [1112] and the inner wall [1180] (See Fig. 11) of the body [1118] (See paragraph 0168: “As shown in FIG. 15, the gripping ring 1112 may be positioned within the second recessed region 1173 such that the outer body 1120 abuts the proximal face 1156 of the support ring 1114. Because the face width 1161 (shown in FIG. 12) of the proximal face 1156 is less than the body width 1155 (shown in FIG. 12) of the outer body 1120 of the gripping ring 1112, the gripping ring 1112 flexes downwardly toward the opposite end 1186 of the second member of 1118 with greater ease during insertion of a conduit 1107 into the coupling 1100. This flexing action decreases the force required to insert the conduit 1107 into the coupling 1100. This decreased force also mitigates the friction between the teeth 1122 of the gripping ring 1112 and the conduit 1107 and may reduce the abrasion or damage to the conduit 1107 during the insertion process”. See also Fig. 17: Since there is a low friction connection point between the washer 1112 and the conduit 1107 when the conduit 1107 is inserted through the washer 1112 and the inner wall 1180 of the body 1118, this also creates a low friction connection point between the washer 1112 and the inner wall 1180 of the body 1118).
           Ericksen does not disclose wherein the washer is configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second direction opposite to the first direction; 
           Snyder, Sr. teaches (in Fig. 2 and Fig. 5) wherein the washer [44] is configured to permit the conduit [46] to be pushed in a first direction (See Fig. 5: The first direction is the direction that the conduit 46 is moving towards the coupling 40 to be inserted into the coupling 40) through the first ring [42] and the second ring [45] while resisting movement of the conduit [46] in a second direction (See Fig. 5: The second direction is the direction that the conduit 46 is moving away from the coupling 40) opposite to the first direction (See Column 6, lines 36-45: “Retainer 44 has a plurality of flexible, resilient teeth 60 which are arranged circumferentially around the ring 54 and extend substantially radially inwardly thereof. Teeth 60 are angularly oriented in a direction away from opening 30 (see FIG. 2) and are resiliently biased to engage outer surface 50 of pipe end 46. The angular orientation of teeth 60 allows the pipe end 46 to be received within opening 30 and pass through the retainer 44 and the sealing member 42 into socket 12 and seat against stop surface 16 but prevent withdrawal of the pipe end 46 outwardly from the coupling”); and wherein a portion [60] of the washer [44] is disposed between the second ring [42] and an inner wall [34] (See Fig. 2 and Column 5, lines 21-26) of the body [40] in a radial direction.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ericksen to have the washer configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second  a radial direction, as taught by Snyder, Sr., in order to provide a mechanical pipe coupling which does not need to be soldered, brazed, welded, threaded or adhesively bonded to effect a joint (as taught by Synder, Sr. in Column 4, lines 7-9) and/or to ensure a tight, reliable connection of the conduit to the connector body.

           Regarding claim 13, Ericksen discloses (in Figs. 11-17) a connector [1110], comprising: a body [1118] having a cavity [1180]; a washer [1112] configured to be disposed in the cavity [1180] between a first ring [1110] and a second ring [1114] in an axial direction, the first ring [1110] and the second ring [1114] are configured to receive a conduit [1107] (See Fig. 17 and paragraph 0170); wherein the washer [1112] is configured to permit the conduit [1107] (See Fig. 17 and paragraph 0170) to be pushed in a first direction through the first ring [1110] and the second ring [1114]; wherein the washer [1112] and the second ring [1114] are configured to rotate together relative to the body [1118] (See paragraph 0170: “In one embodiment, the gripping ring 1112 and the support ring 1114 are sized to enable rotation of either both or one of these items 1112, 1114 within and relative to the second member 1118. This rotation of the gripping ring 1112 and support ring 1114 enables the gripping ring 1112 to firmly adhere to the conduit 1107 (shown in FIG. 17), while mitigating scoring, abrasion, or damage to the conduit 1107 should the conduit 1107 be rotated following insertion into the coupling 1100”); and wherein the washer [1112] is configured to create a low friction connection point between the washer [1112] and the body [1118] (See paragraph 0168: “As shown in FIG. 15, the gripping ring 1112 may be positioned within the second recessed region 1173 such that the outer body 1120 abuts the proximal face 1156 of the support ring 1114. Because the face width 1161 (shown in FIG. 12) of the proximal face 1156 is less than the body width 1155 (shown in FIG. 12) of the outer body 1120 of the gripping ring 1112, the gripping ring 1112 flexes downwardly toward the opposite end 1186 of the second member of 1118 with greater ease during insertion of a conduit 1107 into the coupling 1100. This flexing action decreases the force required to insert the conduit 1107 into the coupling 1100. This decreased force also mitigates the friction between the teeth 1122 of the gripping ring 1112 and the conduit 1107 and may reduce the abrasion or damage to the conduit 1107 during the insertion process”. See also Fig. 17: Since there is a low friction connection point between the washer 1112 and the conduit 1107 when the conduit 1107 is inserted through the washer 1112 and the body 1118, this also creates a low friction connection point between the washer 1112 and the body 1118).
           Ericksen does not disclose wherein the washer is configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second direction opposite to the first direction.
           Snyder, Sr. teaches (in Fig. 2 and Fig. 5) wherein the washer [44] is configured to permit the conduit [46] to be pushed in a first direction (See Fig. 5: The first direction is the direction that the conduit 46 is moving towards the coupling 40 to be inserted into the coupling 40) through the first ring [42] and the second ring [45] while resisting movement of the conduit [46] in a second direction (See Fig. 5: The second direction is the direction that the conduit 46 is moving away from the coupling 40) opposite to the first direction (See Column 6, lines 36-45: “Retainer 44 has a plurality of flexible, resilient teeth 60 which are arranged circumferentially around the ring 54 and extend substantially radially inwardly thereof. Teeth 60 are angularly oriented in a direction away from opening 30 (see FIG. 2) and are resiliently biased to engage outer surface 50 of pipe end 46. The angular orientation of teeth 60 allows the pipe end 46 to be received within opening 30 and pass through the retainer 44 and the sealing member 42 into socket 12 and seat against stop surface 16 but prevent withdrawal of the pipe end 46 outwardly from the coupling”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ericksen to have the washer configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second direction opposite to the first direction, as taught by Snyder, Sr., in order to provide a mechanical pipe coupling which does not need to be soldered, brazed, welded, threaded or adhesively bonded to effect a joint (as taught by Synder, Sr. in Column 4, lines 7-9) and/or to ensure a tight, reliable connection of the conduit to the connector body.
         
            Regarding claim 22, Ericksen discloses (in Figs. 11-17) a connector [1110], comprising: a body [1118] having a cavity [1180]; a washer [1112] disposed in the cavity [1180] between a first ring [1110] and a second ring [1114] in an axial direction, [1110] and the second ring [1114] being configured to receive a conduit [1107] (See Fig. 17 and paragraph 0170); wherein the washer [1112] is configured to permit the conduit [1107] (See Fig. 17 and paragraph 0170) to be pushed in a first direction through the first ring [1110] and the second ring [1114]; wherein the washer [1112] and the second ring [1114] are configured to rotate together relative to the body [1118] (See paragraph 0170: “In one embodiment, the gripping ring 1112 and the support ring 1114 are sized to enable rotation of either both or one of these items 1112, 1114 within and relative to the second member 1118. This rotation of the gripping ring 1112 and support ring 1114 enables the gripping ring 1112 to firmly adhere to the conduit 1107 (shown in FIG. 17), while mitigating scoring, abrasion, or damage to the conduit 1107 should the conduit 1107 be rotated following insertion into the coupling 1100”); and wherein the washer [1112] is configured to create a low friction connection point between the washer [1112] and the inner wall [1180] (See Fig. 11) of the body [1118] (See paragraph 0168: “As shown in FIG. 15, the gripping ring 1112 may be positioned within the second recessed region 1173 such that the outer body 1120 abuts the proximal face 1156 of the support ring 1114. Because the face width 1161 (shown in FIG. 12) of the proximal face 1156 is less than the body width 1155 (shown in FIG. 12) of the outer body 1120 of the gripping ring 1112, the gripping ring 1112 flexes downwardly toward the opposite end 1186 of the second member of 1118 with greater ease during insertion of a conduit 1107 into the coupling 1100. This flexing action decreases the force required to insert the conduit 1107 into the coupling 1100. This decreased force also mitigates the friction between the teeth 1122 of the gripping ring 1112 and the conduit 1107 and may reduce the abrasion or damage to the conduit 1107 during the insertion process”. See also Fig. 17: Since there is a low friction connection point between the washer 1112 and the conduit 1107 when the conduit 1107 is inserted through the washer 1112 and the inner wall 1180 of the body 1118, this also creates a low friction connection point between the washer 1112 and the inner wall 1180 of the body 1118).
           Ericksen does not disclose wherein the washer is configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second direction opposite to the first direction; and wherein the washer includes flexible fingers disposed between the second ring and an inner wall of the body in a radial direction. 
           Snyder, Sr. teaches (in Fig. 2 and Fig. 5) wherein the washer [44] is configured to permit the conduit [46] to be pushed in a first direction (See Fig. 5: The first direction is the direction that the conduit 46 is moving towards the coupling 40 to be inserted into the coupling 40) through the first ring [42] and the second ring [45] while resisting movement of the conduit [46] in a second direction (See Fig. 5: The second direction is the direction that the conduit 46 is moving away from the coupling 40) opposite to the first direction (See Column 6, lines 36-45: “Retainer 44 has a plurality of flexible, resilient teeth 60 which are arranged circumferentially around the ring 54 and extend substantially radially inwardly thereof. Teeth 60 are angularly oriented in a direction away from opening 30 (see FIG. 2) and are resiliently biased to engage outer surface 50 of pipe end 46. The angular orientation of teeth 60 allows the pipe end 46 to be received within opening 30 and pass through the retainer 44 and the sealing member 42 into socket 12 and seat against stop surface 16 but prevent withdrawal of the pipe end 46 outwardly from the coupling”); wherein the washer [44] includes flexible fingers [60] disposed between the second ring [42] and an inner wall [34] (See Fig. 2 and Column 5, lines 21-26) of the body [40] in a radial direction.
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ericksen to have the washer configured to permit the conduit to be pushed in a first direction through the first ring and the second ring while resisting movement of the conduit in a second direction opposite to the first direction; and wherein the washer includes flexible fingers disposed between the second ring and an inner wall of the body in a radial direction, as taught by Snyder, Sr., in order to provide a mechanical pipe coupling which does not need to be soldered, brazed, welded, threaded or adhesively bonded to effect a joint (as taught by Synder, Sr. in Column 4, lines 7-9) and to ensure a tight, reliable connection of the conduit to the connector body.
          
Response to Arguments
Applicant’s arguments, filed 02/14/2022, with respect to independent claim 1, have been fully considered but they are not persuasive.
           Although the combination of Ericksen et al. (US 2012/0248764 A1) and Snyder, Sr. et al. (US 6,913,292 B2) do not teach the claim limitation “wherein the washer includes flexible fingers configured to be disposed radially outward of the second ring between the second ring and an inner wall of the body in a radial direction”; Andre (US 2006/0125235 A1) to teach this new claim limitation for amended independent claim 1.
           Andre teaches (in Fig. 7 and paragraphs 0003, 0043, 0079) wherein the washer [168] includes flexible fingers [254] configured to be disposed radially outward of the second ring [164].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connector of Ericksen by further modifying the washer of Ericksen to include flexible fingers configured to be disposed radially outward of the second ring, as taught by Andre, such that the washer includes flexible fingers configured to be disposed radially outward of the second ring between the second ring and an inner wall of the body in a radial direction, in order to provide a connector having a flexible/resilient washer that can help prevent any scratches which may be formed in the surface of the tubular member by the washer during insertion into or removal from the connector (See paragraph 0013 of Andre, which discloses providing a fluid coupling (connector) that prevents any scratches which may be formed in the surface of the endform (which is a tubular member, as disclosed by Andre in paragraph 0027) by the retainer (washer) during endform (tubular member) insertion or removal).
           See rejection for amended independent claim 1 above.

           Also, applicant's arguments filed 02/14/2022, with respect to independent claims 7 and 13, have been fully considered but they are not persuasive. The examiner maintains that the primary reference Ericksen et al. (US 2012/0248764 A1) teaches wherein the washer is configured to create a low friction connection point between the washer and the inner wall of the body” (See paragraph 0168: “As shown in FIG. 15, the gripping ring 1112 may be positioned within the second recessed region 1173 such that the outer body 1120 abuts the proximal face 1156 of the support ring 1114. Because the face width 1161 (shown in FIG. 12) of the proximal face 1156 is less than the body width 1155 (shown in FIG. 12) of the outer body 1120 of the gripping ring 1112, the gripping ring 1112 flexes downwardly toward the opposite end 1186 of the second member of 1118 with greater ease during insertion of a conduit 1107 into the coupling 1100. This flexing action decreases the force required to insert the conduit 1107 into the coupling 1100. This decreased force also mitigates the friction between the teeth 1122 of the gripping ring 1112 and the conduit 1107 and may reduce the abrasion or damage to the conduit 1107 during the insertion process”. See also Fig. 17: Since there is a low friction connection point between the washer 1112 and the conduit 1107 when the conduit 1107 is inserted through the washer 1112 and the inner wall 1180 of the body 1118, this also creates a low friction connection point between the washer 1112 and the inner wall 1180 of the body 1118).
           See rejection for amended independent claims 7 and 13 above. Furthermore, the examiner’s reasons for rejection of amended independent claims 7 and 13 are the same for rejection of new independent claim 22, which also includes the limitation “wherein the washer is configured to create a low friction connection point between the washer and the inner wall of the body”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Synder, SR. et al. (US 2006/0265852 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847